Title: From Thomas Jefferson to Thomas Mann Randolph, 24 May [1798]
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. To TMR.
            Philadelphia May 24. [1798]
          
          My last was to my dear Martha, of the 17th. the last recieved from you was of the 29th. of Apr. acknoleged in mine of May 9. the severe alien bill of the Senate still hangs before them, & one rather worse in the H. of R. which had got on to it’s 3d. reading, was in that stage recommitted yesterday by a majority of 2. it will perhaps be a little softened. the Senate yesterday passed a bill for capturing French armed vessels making prize on us, or hovering on our coasts. if this passes the H. of R. we consider it as war. all this is owing to the absence of our members. of 14. absent from the H. of R. 10. are from the republican side. even the Provisional army would have been rejected if all had been here, for it was carried but by a majority of 11. we consider the news from Consul Bourne which you will see in the papers, to be true. the war-party however are desirous of discountenancing it. the flame kindled by the late communications has extended more into the country than had been expected. the war-men have been indefatigable in the use they have made of them with the people, who are not in the habit of analysing things of that kind. still we have gained 2. members as is believed in the late elections of New York. addresses continue to be poured in on us, all offering lives & fortunes. one counter-address only has come from Maryland, and 3. from Virginia. a prospect of the measures contemplated, induced me to have my tobacco sold in Richmond for 13. Dol. as a war with France, or even the invasion of England may check the price for this summer. I sent from 20. to 30. packages of groceries &c. from hence about the 12th. I think they may be arriving at Milton by the time you get this. I shall be obliged to you to have them safely deposited at home. I have pressed mr Eppes & Maria to go to Monticello immediately. as soon as the land-tax passes we shall see whether Congress means to adjourn at all, as after that they will have no specified object. as soon as it is evident they mean to make their session permanent, I shall go home for the season. not having a vote but in cases of division, & the majority in the Senate being about 3. to 1. my presence  here is useless to the public. my love to my ever-dear Martha & the children, & to yourself affectionately Adieu.
        